Clarence E. Brown was indicted on September 7, 1926, by the grand jury of Hamilton county, on the charge of burglary and automobile stealing.
At a hearing of some kind on October 1, 1926, a judge of the court of common pleas found that Brown was of the age of 17 years, and ordered that he be transferred to the court of common pleas, division of domestic relations, of Hamilton county. The judge of the juvenile court refused to hear and dispose of the case, and this action in mandamus was instituted on behalf of Brown to compel Charles W. Hoffman, judge of the court of domestic relations, to hear and dispose of the case of the relator, as provided by law.
The petition in mandamus recites, in addition to the foregoing, that Clarence E. Brown is a minor, of the age of 18 years.
Section 1642, General Code, defining the jurisdiction of the court of domestic relations, juvenile division, provides that such court "shall have jurisdiction over and with respect to delinquent, neglected and dependent minors, under the age of eighteen years," etc.
The juvenile court does not deal with crimes. Its jurisdiction is limited to delinquent, neglected, or dependent minors, under the age of 18 years. Section 1681, General Code, provides:
"When any information or complaint shall be filed against a delinquent child under these provisions, charging him with felony, the judge may order such child to enter into recognizance, with good and sufficient surety, in such amount as he deems reasonable, for his appearance before the court of common pleas at the next term thereof. *Page 350 
The same proceedings shall be had thereafter upon such complaint as now authorized by law for the indictment, trial, judgment, and sentence of any other person charged with felony."
In the case at bar Brown was indicted for a felony, and the question here presented is, What was the effect of the transfer from the court of common pleas to the court of domestic relations, and the refusal of the last-named court to hear and dispose of the relator's case so presented to that court?
Under Section 1647, General Code, any person having knowledge of a minor, under the age of 18 years, being a delinquent, neglected, or dependent child, may file a complaint in said court. That court may also act on information.
Section 1639, General Code, provides that there shall be assigned to such court a judge to transact the business arising under this chapter.
The most that can be said for a transfer by the court of common pleas to the court of domestic relations is that it gave the court of domestic relations information, and that it had authority to act on that information.
The petition charges that the court refused and still refuses to hear said case. Under Section 1681, the court of domestic relations of Hamilton county was vested with discretion either to hear the case or order such child to enter into a recognizance for his appearance before the court of common pleas, at the next term thereof, and, when so ordered, the court of common pleas shall act upon such complaint as now authorized by law for the indictment, trial, judgment, and sentence of any other person charged with a felony. *Page 351 
As we understand this section, when an infant under the age of 18 years is charged with a felony the court of domestic relations may either hear and dispose of the case, according to the provisions for handling a delinquent child, or may transfer it to the court of common pleas for indictment, etc. The court of domestic relations in this case was advised at the time of such attempted transfer that Brown was under indictment, and his refusal to hear the case should be construed as the exercise of a discretion vested in him to transfer the case to the court of common pleas.
Under the facts of this case, our conclusion is that the juvenile court, in refusing to receive and hear the case, left it in the court of common pleas, to be disposed of by that court, in the same manner as the latter would be required to do if the case had been in the court of domestic relations and that court had exercised the discretion vested in it by Section 1681, General Code, and ordered the child to enter into a recognizance for his appearance before the court of common pleas.
The demurrer will therefore be sustained.
Demurrer sustained.
BUCHWALTER, P.J., and HAMILTON, J., concur. *Page 352